DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0234746 to Jo.
Regarding claim 1, Jo discloses a non-volatile memory device comprising:
a host connection configured to control data transfer with a host system (see fig. 1 and 2 and paragraph 27; the memory controller 220 is configured to control operation of the nonvolatile memory 210 according to requests of the host);
a memory structure comprising non-volatile memory cells (nonvolatile memory 210, see fig. 2 and paragraph 106);
one or more control circuits in communication with the memory structure and the host connection (memory controller 220), the one or more control circuits configured to: 
receive the first memory access requests from the host system on the host connection while the non-volatile memory device is in a first mode, the first memory access requests to allow the host system to access the non-volatile memory cells in accordance with a memory access protocol (see paragraph 33, the memory controller communicates write data received from the host to the nonvolatile memory during a write operation defined by a host generated write-request);
	initiate second memory access requests internally in accordance with the memory access protocol while the non-volatile memory device is in a second mode (see paragraphs 36-38; the memory controller may generate internal prefetch commands to access the nonvolatile memory); and
	implement a memory controller side of the memory access protocol to respond to the first memory access requests while the non-volatile memory device is in the first mode and to respond to the second memory access request while the non-volatile memory device is in the second mode (see paragraphs 36-38, the memory controller performs different responses depending on whether its performing an internal prefetch operation or an external host operation).
Regarding claim 10, Jo discloses a method of operating a non-volatile storage device, the method comprising:
	receiving first memory access requests from external to the non-volatile storage device while in a first mode of the non-volatile storage device, the first memory access request compliant with a memory access protocol that enables access to the non-volatile memory in the non-volatile storage device from a host system external to the non-volatile storage device (see paragraph 33, the memory controller communicates write data received from the host to the nonvolatile memory during a write operation defined by a host generated write-request);
	responding to the first memory access requests by a memory controller within the non-volatile storage device while in the first mode, including transferring data between the non-volatile memory and non-transitory storage in the host system (see paragraph 22, the host receives read data from the storage device and would necessarily have to store it in a memory or register to use it);
	initiating second memory access requests from within the non-volatile storage device while in a second mode of the non-volatile storage device, the second memory access requests compliant with the memory access protocol (see paragraphs 36-38; the memory controller may generate internal prefetch commands to access the nonvolatile memory); and
	responding to the second memory access requests by the memory controller while in the second mode, including responding without transferring any data between the non-volatile memory and the non-transitory storage external to the non-volatile storage device (see paragraph 34, the data read in response to a prefetch in the memory 230 of the memory device).
	Regarding claim 11, Jo discloses the method wherein responding to the second memory access requests by the memory controller while in the second mode comprises transferring data between the non-volatile memory and non-transitory storage within the non-volatile storage device to satisfy the second memory access requests without transferring any data between the non-volatile memory and .
Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest the non-volatile memory controller comprising a host emulator configured to emulate the external host controller while the non-volatile memory controller is in a host emulator mode, the host emulator configured to issue memory access commands internally to the host interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest the additional limitations of the dependent claims in combination with initiating a second memory access request internally.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D TSUI/               Primary Examiner, Art Unit 2132